NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                             Submitted September 26, 2013*
                              Decided September 26, 2013

                                          Before

                           WILLIAM J. BAUER, Circuit Judge

                            RICHARD D. CUDAHY, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 13-1977

KERRY L. BROWN,                                 Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Southern District of Illinois.

       v.                                       No. 13-cv-00312-GPM

DEANNA M. BROOKHART,                            G. Patrick Murphy,
    Defendant-Appellee.                         Judge.

                                        ORDER

       Kerry Brown, an Illinois state prisoner, appeals the dismissal of his suit under
42 U.S.C. § 1983 alleging that he received insufficient notice in a prison disciplinary




       *
        Appellee Deanna Brookhart was not served with process in the district court
and is not participating in this appeal. After examining the appellant’s brief and the
record, we have concluded that the case is appropriate for summary disposition.
See FED. R. APP. P. 34(a)(2).
No. 13-1977                                                                            Page 2

proceeding. The district court dismissed his complaint as barred by Heck v. Humphrey,
512 U.S. 477 (1994). We dismiss the appeal.

        According to Brown’s complaint, he was not adequately informed of the charge
against him—filing a frivolous lawsuit in violation of 730 ILCS 5/3-6-3(d)—before being
disciplined and losing some of the good-time credits he had earned. (The record does
not reflect the basis of Brown’s underlying suit, but he attaches to his brief an order
from the Woodford County Circuit Court characterizing as frivolous his “Petition for
Immediate Release from Custody.”) Brown alleged that the charging document did not
specify how the suit was frivolous (i.e., it did not refer to any of the grounds listed in the
statute) and this violated due process, equal protection, and his Sixth Amendment right
to be informed of the nature of the accusation, thereby forestalling his release from
prison by eight months.

        The district court screened Brown’s complaint and dismissed it without prejudice
for failure to state a claim. See 28 U.S.C. § 1915A. The court concluded that Brown’s
claim necessarily implied the invalidity of the disciplinary proceeding and was thus
barred by Heck.

        Brown’s discursive appellate brief does not address the ground on which the
district court decided the case—the Heck bar. Instead he says incongruously that his
§ 1983 suit should not be dismissed because he failed to exhaust state remedies. We
grant leeway to plaintiffs who represent themselves, as Brown has done, and do our
best to understand inartfully phrased contentions, but an appellant must present a
reason to overturn the district court’s decision. Because Brown does not contend that
the district misunderstood or misapplied Heck, this appeal is dismissed for lack of an
adequate brief. See FED. R. APP. P. 28(a)(9)(A); Anderson v. Hardman, 241 F.3d 544, 545–46
(7th Cir. 2001).

       We note that Brown asks that the parole term he is now serving be reduced to
make up for the good-time credits he says he was erroneously deprived of. To the
extent he wants to challenge the duration of his parole (a form of custody), a petition for
a writ of habeas corpus is the proper vehicle. Preiser v. Rodriguez, 411 U.S. 475, 486 n.6,
500 (1973); Cochran v. Buss, 381 F.3d 637, 639 (7th Cir. 2004).

                                                                               DISMISSED.